Title: From George Washington to Jeremiah Wadsworth, 4 June 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Dr Sir,
          Morris Town [N.J.] June 4th 1779
        
        I inclose you the copy of a letter which I have this moment written to Mr Champion, that you may know what is done and make correspondent arrangements. Necessity seems to demand this measure. If your presence at this time is not essential at Philadelphia it will be infinitely useful with the Army. We have much to apprehend on the score of supplies—The crisis requires your utmost influence and exertion. I am with great regard Dr Sir Yr Most Obedt ser.
        
          G. W——
        
      